El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el- Registro de la Pro-piedad de Caguas la escritura núm. 27 otorgada en Coamo el 19 de febrero de 1891, ante el notario público Felipe Rodrí-guez, por José Antonio Ayala y Rodríguez, como apoderado de su padre Antonio Ayala y Rodríguez, y Leandro Ramos, sobre venta de una finca rústica, el registrador se negó a ello por medio de la siguiente nota, contra la cual se interpuso el presente recurso gubernativo.
“No admitida la inscripción del precedente documento por el de-fecto insubsanable de no constar del registro el estado civil del vende-dor Don José Antonio Ayala y Rodríguez, y resultando del título que dicho vendedor es de estado viudo, no se puede calificar la capacidad *324del expresado vendedor, pues pudiera ocurrir, como es más probable, que dicba finca la hubiese adquirido siendo casado, en cuyo caso el contrato de venta que se trata de inscribir sería nulo; habiéndose extendido en su lugar anotación preventiva por ciento veinte días al folio 211 del'tomo 19 de Barros, finca número 1175 anotación letra A., con el defecto además subsanable de no describirse en el título por sus cuatro puntos cardinales las dos porciones de terreno .que se tratan de agrupar. ’ ’
Estudiado cuidadosamente el caso, opinamos que la ne-gativa está bien fundada.
El artículo 18 de la Ley Hipotecaria impone al registrador el deber de calificar bajo su responsabilidad la legalidad de las escrituras en cuya virtud se solicite la inscripción y la capacidad de los otorgantes por lo que resulte de las mismas escrituras.
Varia es la interpretación que se fia dado a la frase por lo que resulte de las escrituras empleada en el artículo 18 de la ley, dice Galindo en su Legislación Hipotecaria, tomo 2°., página 10, para determinar a qué datos se lia de ceñir el regis-trador al calificar el documento, o la capacidad de los otor-gantes de aquéllas: y luego expresa su opinión, robustecida por resoluciones de la Dirección General de los Registros, en los siguientes términos:
“Para nosotros con la frase por lo que resulte de las escrituras,, sólo quiso la ley evitar que el registrador juzgase por noticias parti-culares, de la capacidad de los otorgantes, y aunque de ciencia propia le constase la inexactitud contenida en el documento, y así lo confirman las resoluciones de 4 de mayo de 1883 y 18 de junio de 1898; pero esto no quiere decir que en todo caso el registrador haya de tener por probada la capacidad de los otorgantes, sólo porque el notario la afirme. V. Resolución de 30 de marzo de 1898, declarando que aunque el notario afirme que, a su juicio, tiene capacidad un viudo para vender una finca, el registrador puede y debe estimar no inscribible la escritura, si resulta del registro que tal finca la adquirió siendo casado, a título oneroso.”
Si en el presente caso el vendedor tiene realmente capa*-eidad para otorgar la escritura, será bien fácil demostrarlo. *325Y Tina .vez destruido el obstáculo legal que existe, la inscrip-ción se verificará sin dificultad alguna.
El recurso debe declararse sin lugar y confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.